Citation Nr: 1518221	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran qualifies for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had honorable service from October 1979 to January 1982, but the United States Marine Corps discharged him under other than honorable conditions for service from January 1982 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 determination by the Regional Office (RO) that denied eligibility for VRAP benefits due to the Veteran's dishonorable service.


FINDINGS OF FACT

1. The Veteran was discharged from his last period of active service under other than honorable conditions due to misconduct, described as repeated absenteeism.

2. VA properly characterized his last discharge as dishonorable.


CONCLUSION OF LAW

The character of the Veteran's last discharge from service under other than honorable conditions due to misconduct is a bar to qualification for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

In April 2010, VA issued an Administrative Decision Character of Discharge Determination (Decision).  VA determined that the Veteran's service of January 1982 to December 1985 was dishonorable for VA compensation purposes.  The Decision relied upon the Veteran's January 1985 conviction on two counts of violating the Uniform Code of Military Justice (UCMJ).  These counts were based upon two periods in 1984 in which the Veteran was absent without leave (AWOL), one for two weeks, the other for over three months.  

In July 2012, VA denied the Veteran's claim for VRAP benefits citing the Decision.  The Veteran appealed that same month, arguing that 1) his service from October 1979 to January 1982 was honorable and thus entitled him to the benefit, and 2) his service from January 1982 to December 1985 was other than honorable, not dishonorable as VA had decided. 

The VRAP is a component of the VOW to Hire Heroes Act of 2011.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP, an eligible Veteran must: 1) be at least 35 but not more than 60 years old; 2) be unemployed; 3) have last been discharged under other than dishonorable conditions; 4) not be eligible for any other VA education benefit programs; 5) not be in receipt of VA compensation due to unemployability; and 6) not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  

Critically, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §211(e)(1)(B) (Nov. 21, 2011).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  Although the Veteran is service connected for depression for medical treatment purposes only under 38 U.S.C.A. § 1700, he does not allege, nor does the record support, a finding of insanity during his second period of service.

The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) do not apply here.  Instead, VA, pursuant to 38 C.F.R. § 3.12(d), denied the Veteran benefits, citing the "regulatory bar" of willful and persistent misconduct. 

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the Veteran's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994). 

The Board affirms the Decision, which found that the Veteran's most recent discharge was due to persistent and willful misconduct in service.  The Veteran was AWOL almost four months in 1984.  This embodies the definition of "persistent and willful." 

Although the Veteran had an honorable period of service, the law specifies that to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011) (emphasis added).  The Board cannot consider the commission of the UCMJ offenses during his second and last period of service to have been "minor" under the criteria of 38 C.F.R. § 3.12(d)(4) as the offenses were of a nature that would interfere with the Veteran's military duty.  Stringham, 8 Vet. App. 445, 448; Cropper, 6 Vet. App. 450, 452-453. 

Department of Defense and VA discharge classifications are not mutually exclusive.  Thus, while the DoD classified the Veteran's second period of service as "other than honorable," VA may, under 38 C.F.R. § 3.12(d)(4), classify it as "dishonorable" for VA benefit purposes.  Accordingly, the Veteran's second argument described above fails.  

As the Veteran's last period of service was under dishonorable conditions, he is ineligible for VRAP benefits. 


ORDER

Eligibility for VRAP is denied.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


